Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant’s filing of the application on 10/11/2021 with claims 13-19 and 51-64. Where, claims 13 and 56 were amended. Therefore, claims 13-19 and 51-64 are ready for examination.
Specification
The objection to the specification have been withdrawn.
Claim Objections
The objection to claim have been withdrawn.
Response to Arguments
Applicant's arguments filed on 10/11/2021 have been fully considered but they are not persuasive. The reasons are set forth below:
(I) Applicant’s argument 1: Applicant’s arguments, page 9-10, recites, “(I).  The Office Action indicates that paragraphs [0050]-[005 l ], [0054 ], and [0064 ], and Figs. 3-5 of Li disclose the features (1) "after obtaining, by a session management function, an application identifier, a packet flow description corresponding to the application identifier and location information applicable to the packet flow description from a network explore function" of amended claim 13. Applicant respectfully disagrees. Para.[0064] of Li recites: "In step 415 the UE 5 sends a session request to the SMF 10" and "The session request may also include an application identifier indicating it is a dedicated session request for the application ... ". The traffic filter may also include an application indicator indicating a specific application associated with the data traffic". By contrast, some embodiments of Applicants specification disclose that the application Therefore, the Traffic filter notification request" of Li is not equivalent to "packet flow description". And Li also fails to disclose the feature "obtaining, by a session management function, a packet flow description corresponding to the application identifier from a network explore function" of amended claim 13”.
(i) Examiner’s response 1: The examiner respectfully disagrees. The examiner’s rejection is based on the claim limitation and the examiner must interpret the claims under BRI (broadest reasonable interpretation). In reference to the argument (1) as recited above, Li teach, fig 3, para [0105]-[0108], where, Li teaches, when the AF has subscribed to SMF notifications and such notification may be sent to AV via NEF. Further the traffic filtering equivalent to packet descriptor (PFD), is associated to the application identifier and the PCF determines a list of traffic steering profiles ID(s) that each corresponds to a steering behavior which is preconfigured on the SMF or UPF. The PCF transmits the traffic steering policy ID(s) to the SMF. The traffic steering policy ID(s) are related to the mechanism enabling traffic steering to the DN. If the AF interacts with the PCF via the NEF, it may indicate at least one of the DNN and the host location(s), in the form of address(es) or name(s), of the application, and the NEF may map the information to routing profile ID(s). In an embodiment, the SMF is operative to receive the traffic steering policy ID(s) and to determine which of the traffic steering policy ID(s), and the corresponding traffic steering behaviors, should be applied. Therefore, applicant’s argument is not persuasive.
In reference to the argument (2). Li teaches, fig 2, para [0037]-[0045], where, the SMF 10 communicating with NEF 50 at step 121 and at step 122a, configuring traffic steering. Therefore, 
In reference to: (3) Firstly, "application identifier" is obtained from the NEF. The examiner respectfully disagrees. Li teach, fig 3, para [0105]-[0108], where, Li teaches, when the AF has subscribed to SMF notifications and such notification may be sent to AV via NEF.
In reference to: (4) Secondly, "packet flow description" is obtained, by the SMF, from the NEF. The examiner respectfully disagrees. Li teach, fig 3, para [0105]-[0108], where, Li teaches, when the AF has subscribed to SMF notifications and such notification may be sent to AV via NEF.
(II) Applicant’s argument 2: Applicant’s arguments, page 11, recites, “II. As for the feature "location information applicable to the packet flow description" of amended claim 13, the Office Action indicates that "traffic Filter Notification request" of Li is equivalent to "packet flow description" of amended claim 13, thus Li discloses the above feature of amended claim 13. Applicant respectfully disagrees. Li does not disclose location information applicable to "traffic Filter Notification request", thus Li fails to disclose the limitation "obtaining, by a session management function, location information applicable to the packet flow description from a network explore function" of amended claim 13”.
(ii) Examiner’s response 2: The examiner respectfully disagrees. The examiner’s rejection is based on the claim limitation and the examiner must interpret the claims under BRI (broadest reasonable interpretation). Li teaches, traffic filtering in fig 3, para [0034]-[0036] and [0050]-[0051], where, “UE 5 that meets the criteria defined by the traffic filter” and “A traffic filter that indicates the traffic to which the AS (re)location may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter includes notification request applies when the UE 5 is present within the specified location ( e.g., geographic location). Therefore, the arguments are traversed.

(III) Applicant’s argument 3: Applicant’s arguments, page 11, recites, “III. (1). The Office Action indicates that para. [0037] of Li discloses the feature "a packet filter descriptions function or a policy function" of amended claim 13. Applicant respectfully disagrees. Therefore, Li fails to disclose the feature "after obtaining, by a session management function, an application identifier, a packet flow description corresponding to the application identifier and location information applicable to the packet flow description from a policy function" of amended claim 13. In addition,(2).  Li also fails to disclose the feature "after obtaining, by a session management function, an application identifier, a packet flow description corresponding to the application identifier and location information applicable to the packet flow description from a packet filter descriptions function" of amended claim 13”...
(iii) Examiner’s response 3: In response to (1) and (2) The examiner respectfully disagrees. The examiner’s rejection is based on the claim limitation and the examiner must interpret the claims under BRI (broadest reasonable interpretation). In reference to the argument (1) as recited above, Li teach, fig 3, para [0105]-[0108], where, Li teaches, when the AF has subscribed to SMF notifications and such notification may be sent to AV via NEF. Further the traffic filtering equivalent to packet descriptor (PFD), is associated to the application identifier and the PCF determines a list of traffic steering profiles ID(s) that each corresponds to a steering behavior which is preconfigured on the SMF or UPF. The PCF transmits the traffic steering 
In reference to the argument (2). Li teaches, fig 2, para [0037]-[0045], where, the SMF 10 communicating with NEF 50 at step 121 and at step 122a, configuring traffic steering. Therefore, Li’s traffic filtering is a traffic flow description as the traffic steering is occurred based on the traffic filtering. Therefore, Li teaches the limitation. Hence the arguments are traversed. 
(IV) Applicant’s argument 4: Applicant’s arguments, page 12-13, recites, “IV. The Office Action indicated that the "Traffic filter notification request" of Li is equivalent to "packet flow description" of amended claim 13, but according to the above Fig. 2 of Li, the SMF 10 does not provides the "Traffic filter notification request" to the UP GW 35. In fact, the "Traffic Filter notification request" is obtained, by the NEF 50, from the AS Controller 60. Therefore, Li fails to disclose the feature "the SMF provides the packet flow description to the user plane function corresponding to the location information applicable to the packet flow description" of amended claim 13”. 
(iv) Examiner’s response 4: The examiner respectfully disagrees. Li teaches, fig 3A, para [0078] and para [0108], where, “When the NEF processes the AF request the AF-Service-Identifier may be used to authorize the AF request. [0112] an application identifier or traffic filtering information (e.g. an IP address 5-tuple). The application identifier refers to an application 
(V) Applicant’s argument 5: Applicant’s arguments, page 14, recites, “V. The Office Action indicated that Fig. 5 and para. [0124] and [0536] of Stroud teaches the feature "so that the user plane function splits traffic data corresponding to the application identifier" of claim 13. Para. [0124] of Stroud recites: "Each capture and offload CLDs 102A may also be programmed to implement the following functionality for packets that it transmits to a test interface 101 for delivery to the test system 18". Para. [0536] of Stroud recites: " ... In order to efficiently handle TCP traffic, the present disclosure provides a CLD-based solution that post-processes jumbo-packets generated by the network processor and splits those packets into multiple smaller packets as specified in the header of a packet". Stroud merely discloses that those packets are split into multiple smaller packets, but Stroud is totally silent about a user plane function, and Stroud fails to disclose that the packets correspond to the application identifier. By contrast, some embodiments of Applicants specification disclose that the user plane function splits traffic data corresponding to the application identifier. Although Li discloses a UP GW 35, Li fails to disclose that the UP GW 35 needs to splits packets corresponding to the application identifier. Stroud also fails to disclose that UP GW 35 needs to splits packets corresponding to the application identifier. Therefore, Stroud fails to disclose the feature "to cause the user plane function to split traffic data corresponding to the application identifier" of amended claim 13. Luna and Sun fail to disclose the above features of amended claim 13 as well.
(v) Examiner’s response 5: The examiner respectfully disagrees. Li does not explicitly teach, however, Stroud teaches, para [0124], where, “packets may include instructions for any one or more of the following offload operations: (a) insert a timestamp into the packet, (b) calculate 
All the remaining arguments are based on the arguments above and are responded to in full.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 13, 54-57 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Prov: 62/442,857, Date: 01/05/2017), hereinafter, “Li” in view of Stroud et al (US 20130343181 A1), hereinafter, “Stroud”.
 	Regarding claim 13, Li discloses: A method for implementing traffic splitting (fig 5-6, step 530-555, para [0073]-[0075], where, SMF may insert a branching point), comprising: after obtaining, by a session management function an application identifier, a packet flow description corresponding to the application identifier (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064, where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) and location information applicable to the packet flow description (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”)  from a network explore function  (fig 3-5, para [0054], wherein, “NEF 50” “Network Exposure Function”), a packet filter descriptions function or a policy function (para [0034]-[0037], where,  “the SMF 10 or the PCF 20 the cell ID as the UE location through the AS (re)location notification. In an implementation, the NEF 50 may be operative to forward the geographic location to the SMF 10 or the PCF 20 as the UE location”);
	Providing, by the session management function the packet flow description to a user plane function (fig 2, “UP GW 35” equivalent to “User Plane Function”, para [0028]) corresponding to the location information applicable to the packet flow description, (para [0037], where,  “the SMF 10 or the PCF 20 the cell ID as the UE location through the AS (re)location notification. In an implementation, the NEF 50 may be operative to forward the geographic location to the SMF 10 or the PCF 20 as the UE location”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”);  
	Li does not explicitly teach: to cause the user plane function to split traffic data corresponding to the application identifier.
	However, Stroud teaches: so that the user plane function splits traffic data corresponding to the application identifier (fig 5, para [0124], where, “Each capture and offload CLDs 102A may also be programmed to implement the following functionality for packets that it transmits to a test interface 101 for delivery to the test system 18” and perform the offloading operation and split the packet into smaller TCP segments via TCP segmentation offload, see further para [0536]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “traffic splitting” as taught by Stroud into Li in order to provide high performance content-aware network equipment and services.
	Regarding claim 54, Li further discloses: The method of claim 13, wherein obtaining the application identifier, the packet flow description corresponding to the application identifier and the location information applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function identifier (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064, where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) comprises: obtaining, by the session management function, the application identifier, the packet flow description corresponding to the application identifier (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064, where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) and the location information applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) , when the session management function needs to install or activate a packet detection rule containing the application identifier and the session management function does not have the packet flow description corresponding to the application identifier (para [0034]-[0035], where, “The traffic filter includes an application indicator, which indicates the application to which the traffic is associated, and a UE indicator, which identifies the UE 5 25 to which the traffic is associated.”, further, para [0043]-[0045] and para [0064]).    
	Regarding claim 55, Li further discloses: The method of claim 13, wherein obtaining, by the session management function, the application identifier, the packet flow description corresponding to the application identifier and the location information applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064], where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) comprises: obtaining, by the session management function, the application identifier, the packet flow description corresponding to the application identifier (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064], where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) and the location information (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”), when the session management function installs or activates the packet detection rule containing the application identifier on the user plane function and the session management function does not have the packet flow description corresponding to a location corresponding to the user plane function (fig 2, “UP GW 35” equivalent to “User Plane Function”, para [0028]).
	Regarding claim 56, the claim includes features identical to the subject matter mentioned in the rejection to claim 13 above. The claims are mere reformulation of claim 13 in order to define the corresponding information processing apparatus, and the rejection to claim 13 is applied hereto. Additionally, the claim includes a memory and a processor. However, Li discloses the memory and the processor (fig 1, block 114 “Processor” and block 108 “Memory”).
	Regarding claim 57, Li further discloses: The session management function entity of claim 56, the processor obtains the application identifier, the packet flow description corresponding to the application identifier (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064], where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) and the location information applicable to the packet flow description (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”). 
	Regarding claim 63. the claim includes features identical to the subject matter mentioned in the rejection to claim 13 above. The claims are mere reformulation of claim 13 in order to define the corresponding information processing apparatus, and the rejection to claim 13 is applied hereto. Additionally, the claim includes A non-transitory computer-readable storage medium storing executable instructions. However, Li discloses A non-transitory computer-readable storage medium storing executable instructions (para [0081], where, “The mass storage 604 may comprise any type of non-transitory storage device configured to store data, programs, and other information and to make the data, programs, and other information accessible via the bus 620. The mass storage 604 may comprise, for example, one or more of a solid state drive, hard disk drive, a magnetic disk drive, or an optical disk drive”).
	Regarding claim 64, Li further discloses: The non-transitory computer-readable storage medium (para [0081], where, “The mass storage 604 may comprise any type of non-transitory storage device configured to store data, programs, and other information and to make the data, programs, and other information accessible via the bus 620. The mass storage 604 may comprise, for example, one or more of a solid state drive, hard disk drive, a magnetic disk drive, or an optical disk drive”) of claim 63, the electronic device obtains the application identifier  the packet flow description corresponding to the application identifier and the location information applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function when the session management function installs or activates the packet detection rule containing the application identifier on the user plane function  and the session management function does not have the packet flow description (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064], where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”) corresponding to a location corresponding to the user plane function (para [0050]-[0051], wherein, “Traffic Filter Notification request” equivalent to “packet flow description”).
	 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Stroud further in view of Luna et al (US 2013/0170348 A1), hereinafter, “Luna”.
	Regarding claim 14, Li further discloses: The method of claim 13, wherein obtaining, by the session management function the application identifier the packet flow description corresponding to the application identifier and the location information applicable to the packet flow description from the network explore function, the packet filter descriptions function or the policy function (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064, where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”); comprises: obtaining, by the session management function, the application identifier the packet flow description corresponding to the application identifier and the location information applicable to the packet flow description from the network explore function (fig 4, step 410-420, where, the SMF 10 receives a Session Request, para [0064, where, the session request may include “Application Identifier”, in para [0050]-[0051], where, “Traffic filter, indicating the data traffic to which the notification request may apply. The traffic may belong to ongoing PDU sessions (ongoing traffic) or future PDU sessions (future traffic). The traffic filter may also include an application indicator indicating a specific application associated with the data traffic”, wherein, “Traffic Filter Notification request” equivalent to “packet flow description”); 
	Neither Li nor Stroud explicitly teach: when a cache timer of the application identifier saved locally by the session management function expires.
	However, Luna teaches: when a cache timer (para [0066], where, “timer exceeding a timeout value) of the application identifier saved locally by the session management function expires (para [0525], “cached response data in the local cache specifies the amount of time cache entries can be stored in the local cache until it is deleted or removed”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “when a cache timer of the application identifier saved locally by the session management function expires” as taught by Luna into Li in order to provide traffic optimization policies according to device, platform, and/or user is the way to neutralize the network impact of the growth of these handsets.
	
Claims 15-19, 51-53, 58-62 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Stroud further in view of Sun et al (US 2018/0027451 A1), hereinafter, “Sun”.
	Regarding claim 15, Li further discloses: The method of claim 13, further comprising: wherein the packet detection rule comprises a packet detection rule carrying the application identifier (para [0034]-[0035], where, “The traffic filter includes an application indicator, which indicates the application to which the traffic is associated, and a UE indicator, which identifies the UE 5 25 to which the traffic is associated.”, further, para [0043]-[0045] and para [0064]).  
	Neither Li nor Stroud explicitly teach: selecting, by the session management one user plane function as an uplink classifier and transmitting an uplink classifier indication or a packet  detection rule to the uplink classifier. 
	However, Sun teaches: selecting, by the session management one user plane function as an uplink classifier and transmitting an uplink classifier indication or a packet  detection rule to the uplink classifier (para [0097], where, “the uplink classifier is deployed on the PGW, a specific identification flow is as mentioned above, and if the PGW in the network has no traffic identification function but the TDF is deployed and the TDF has the traffic identification function, the uplink classifier may be deployed on the TDF, but a specific identification flow has the following difference: first, a service traffic subjected to downlink value-added service is directly steered to the PGW, and the TDF only processes an uplink service traffic and an uplink and downlink jointly detected service traffic”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “selecting, by the session management one user plane function as an uplink classifier and transmitting an uplink classifier indication or a packet  detection rule to the uplink classifier” as taught by Sun into Li in order to analyze uplink traffic 

	Regarding claims 16-17 and 19: the claims include features identical to the subject matter mentioned in the rejection to claim 15 above. The claims are mere reformulation of claim 15 in order to define the corresponding information processing apparatus, and the rejection to claim 15 is applied hereto.	
	Regarding claim 51, Neither Li nor Stroud explicitly teach: The method of claim 16, further comprising: the session management function obtaining an uplink classifier permission indication from subscription information of a user equipment. 
	However, Sun teaches: The method of claim 16, further comprising: the session management function obtaining an uplink classifier permission indication from subscription information of a user equipment (para [0097], where, “the uplink classifier is deployed on the PGW, a specific identification flow is as mentioned above, and if the PGW in the network has no traffic identification function but the TDF is deployed and the TDF has the traffic identification function, the uplink classifier may be deployed on the TDF, but a specific identification flow has the following difference: first, a service traffic subjected to downlink value-added service is directly steered to the PGW, and the TDF only processes an uplink service traffic and an uplink and downlink jointly detected service traffic”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “The method of claim 16, further comprising: the session management function obtaining an uplink classifier permission indication from subscription information of a user equipment” as taught by Sun into Li in order to analyze uplink 
	Regarding claim 52, dependent on claim 15: the claims include features identical to the subject matter mentioned in the rejection to claim 15 above. The claims are mere reformulation of claim 15 in order to define the corresponding information processing apparatus, and the rejection to claim 15 is applied hereto.
	Regarding claim 53, Li further discloses: The method of claim 52, further comprising: the session management function obtaining an uplink classifier permission indication from subscription information of a user equipment  (para [0046], “based on the 5 AS (re)location notification, subscription data, and current operator policies, the PCF 20 may generate UP selection policy and traffic steering policy for the traffic”).  
	Regarding claim 18, Li further discloses: The method of claim 15, wherein selecting by the session management, after receiving, by the session management function application detected information that is transmitted by an anchor user plane function (Li: para [0064]-[0065]);
	Li does not explicitly disclose, however Stroud teaches: when it is determined that traffic splitting is required (Stroud: fig 5, para [0124], where, “Each capture and offload CLDs 102A may also be programmed to implement the following functionality for packets that it transmits to a test interface 101 for delivery to the test system 18” and perform the offloading operation and split the packet into smaller TCP segments via TCP segmentation offload, see further para [0536]).
traffic splitting” as taught by Stroud into Li in order to provide high performance content-aware network equipment and services.
	Neither Li nor Stroud explicitly teach, however, Sun teaches: wherein selecting by the session management one user plane function as the uplink classifier (para [0097], where, “the uplink classifier is deployed on the PGW, a specific identification flow is as mentioned above, and if the PGW in the network has no traffic identification function but the TDF is deployed and the TDF has the traffic identification function, the uplink classifier may be deployed on the TDF, but a specific identification flow has the following difference: first, a service traffic subjected to downlink value-added service is directly steered to the PGW, and the TDF only processes an uplink service traffic and an uplink and downlink jointly detected service traffic”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “selecting, by the session management one user plane function as an uplink classifier and transmitting an uplink classifier indication or a packet  detection rule to the uplink classifier” as taught by Sun into Li in order to analyze uplink traffic by Deep Packet Inspection (DPI) to judge characteristics of the traffic and determine service chains through which the uplink traffic and downlink traffic should pass.
	Regarding claims 58-60: the claims include features identical to the subject matter mentioned in the rejection to claim 15 above. The claims are mere reformulation of claim 15 in order to define the corresponding information processing apparatus, and the rejection to claim 15 is applied hereto.
Regarding claim 61: the claims include features identical to the subject matter mentioned in the rejection to claim 18 above. The claims are mere reformulation of claim 18 in order to define the corresponding information processing apparatus, and the rejection to claim 18 is applied hereto.
	Regarding claim 62, Li further discloses: The session management function entity (fig 1, para [0024], where, “Management Plane 70” equivalent to “Session Management Function Entity)  of claim 61, wherein the method further comprises: obtaining an uplink classifier permission indication from subscription information of a user equipment (para [0046], where, “based on the AS (re)location notification, subscription data, and current operator policies, the PCF 20 may generate UP selection policy and traffic steering policy for the traffic”), and providing the packet detection rule carrying the application identifier to the anchor user plane function (para [0046] and , where, “the SMF sends an N4 Session Establishment/ Modification Request to the UPF 304 and provides Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session”), and instructing the anchor user plane function to report the application detected information to the session management function entity when the anchor user plane function detects the application (para [0034]-[0035], where, “The traffic filter includes an application indicator, which indicates the application to which the traffic is associated, and a UE indicator, which identifies the UE 5  to which the traffic is associated.”, further, para [0043]-[0045] and para [0064]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461